Citation Nr: 1217591	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.

2.  Entitlement to a compensable evaluation for the residuals of a Caesarian section (C-section) (scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from July 1987 to October 1995.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from rating decisions of October 2006 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the October 2006, the RO denied the appellant's claim for entitlement to a compensable evaluation for the residuals of a C-section; in the second rating action, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  It is the disability ratings that have been assigned for the psychiatric disorder and the C-section scar that the appellant has appealed.  

The appellant subsequently proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in March 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for increased evaluations and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board has determined that additional development of the issue involving the residuals of a C-section is needed prior to the Board issuing a decision on the merits of the appellant's claim.  Hence, the issue is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The clinical signs and manifestations of the appellant's service-connected PTSD produces moderate symptoms that are productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks along with symptoms as anxiety, irritability, and depression.  It is not manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  In this matter, the appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  The Court has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issue before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

PTSD has been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2011). 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49  (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010). 

The record reflects that service connection for PTSD was granted by the RO in a rating decision issued in June 2009.  The RO assigned a disability evaluation of 30 percent, effective May 25, 2007, in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 (2006).  The RO based its decision, in part, on the VA psychiatric examination that was performed in June 2009. 

In that examination, the assigned GAF score was 58 for PTSD.  Prior to the examination, the appellant told the examiner that she was employed and had been so for eleven years.  She stated that she had two daughters, who lived with her, with whom she had very good relations.  She further informed the examiner that she did not have any hobbies, that she occasionally had nightmares, and sometimes suffered from intrusive memories of sexual abuse.  It was further noted that the appellant was somewhat of a loner, she did not date, and had few female friends.  She denied physical violence although she admitted that she could be irritable and could yell at others if she lost her temper.  When examined, the examiner reported that the appellant's mood was mildly depressed and her affect "very restricted to the point of being almost flat."  The examiner also stated that the appellant's thought processes were only mildly impaired and that her social functioning was impaired.  Upon completion of the examination, the doctor found that the appellant was suffering from PTSD along with depression which was secondary to the PTSD.  In summing up the examination, the medical doctor wrote:

. . . Due to her post-traumatic stress disorder and related depression, the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, suspiciousness, panic symptoms, chronic sleep impairment, and mild memory loss.  She does require continuous medications.  

Another psychiatric examination was accomplished in June 2011.  A higher GAF score of 59 was given - a 58 had been reported in June 2009.  Upon completion of the examination, the VA clinical psychologist wrote the following:

	. . . She does note some missed days over the last year as a result of depressive symptoms.  The veteran appears to have symptoms consistent with those last reported at her last C and P evaluation.  The veteran is employable from a psychiatric standpoint. . . .

....

	. . . There is occasional decrease in work efficiency or there are intermitted periods of inability to perform occupational tasks due to PTSD and depressive signs and symptoms but generally satisfactory functioning.  The veteran demonstrates routine behavior, self-care, normal conversation.  She does experience depressed mood, lack of motivation, sleep disturbance, and low frustration tolerance.  The veteran does require continuous medications to address her mental health issues.

	. . . the veteran is able to maintain activities of daily living including personal hygiene.  She has not experienced a significant trauma over the last year and there has not been a worsening of her condition.  There has not been remission of symptoms over the past year, and her symptoms are continuous.  She does not appear to have problems with drug and alcohol abuse.  There is not inappropriate behavior currently.  There has not been inappropriate behavior over the past year. . . Thought processes and communication are mildly impaired by the veteran's depression and PTSD.  Social functioning is impaired as this veteran self-isolates.  Employment is impacted due to PTSD and depression, as described above. . . . 

It is noted that in both evaluations, the appellant was not found to be suffering from suicidal or homicidal ideations, obsessions, compulsions, hallucinations, or delusions.  

Private and VA treatment records have been obtained and included in the claims folder for review.  These records show that the appellant has received treatment via counseling sessions through a private care provider and through the Vet Center.  A review of those documents further reveals that through her counseling and treatment sessions, the appellant has sought to address her irritability and depression.  In all of the records, the appellant has appeared to be oriented to time, person, and place, with no suicidal ideations, and her thought processes were found to be in order.  GAF scores were not assigned.  The reports further suggested that the appellant's mental disorder did not preclude her from working. 

The medical evidence shows assignment of GAF scores of 58 and 59.  A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Finally, a GAF Score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 44-47.  A GAF score is highly probative as it relates directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Upon reviewing the record, it is the conclusion of the Board that the evidence does not support an evaluation in excess of 30 percent for PTSD.  The various VA examinations accomplished since the appellant submitted her claim for benefits have noted depression and anxiety.  However, the appellant has continued to have social relations with her daughters and she has been deemed capable of managing close to 100 people at her place of employment.  Moreover, while the medical records suggest that the appellant's ability to work may be marginally effected by her symptoms and manifestations produced by her service-connected disorder, none of the records indicate that any of the examiners have concluded that she is unable to work as a result of his service-connected PTSD.  Although the appellant has averred that she has experienced difficulty with depression and anxiety, and that said symptoms have affected her daily life, the medical records consistently indicate that the appellant is still capable of working and has only been moderately impaired socially as a result of the PTSD. 

With respect to any industrial impairment from which the appellant may experience, the medical evidence is conclusive.  The appellant has been capable of employment and her employment has not been permanently affected by her psychiatric disability or the medications she takes for it.  Moreover, no medical evidence has been presented that insinuates that the appellant is unable to work as a result of her PTSD. 

The Board acknowledges the appellant and the lay statements presented in support of this claim.  However, it is the conclusion of the Board that the current 30 percent disability rating for PTSD is appropriate, and that a disability rating is excess of 30 percent is not warranted.  38 C.F.R. § 4.7 (2011).  The medical evidence of record indicates that the appellant does not exhibit reduced reliability with respect to occupational and social functioning.  She has not suffered from panic attacks nor is she unable to perform daily tasks.  She does not suffer from consistent and chronic hypervigilance, nightmares, chronic sleep impairment, or moderately severe memory loss.  Additionally, there is no evidence indicating that the appellant has, after some work, difficulty with establishing and maintaining minimal social relationships. 

The Board further believes that the medical evidence does not show that the appellant's flexibility and efficiency levels with respect to her employment have been reduced or cause considerable industrial impairment.  While the appellant does have some limitations with respect to her social outlets, that same medical evidence does not suggest that she is incapable of establishing or maintaining effective or favorable relationships with people.  In other words, the evidence just does not show that the criteria for a disability rating in excess of 30 percent have been met. 

Additionally, the Board has considered whether it is appropriate to assign "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates consistently and throughout that the appellant meets the criteria for a 30 percent rating from the date of her claim.  Therefore, the assignment of staged evaluations in this case is not necessary.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for her psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the lumbar myositis is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected PTSD is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) is denied.


REMAND

As reported above, the appellant provided testimony before the undersigned VLJ in March 2012.  During the hearing when she was discussing her claim for a compensable evaluation for the residuals of a C-section (scar), the appellant, through her accredited representative pointed out that the scar area had become more disabling since the last time the appellant was examined, and that the scar area was producing additional symptoms and manifestations. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Court has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  The Court has held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, under the circumstances, the Board is of the opinion another VA examination should be scheduled to determine the current level of the appellant's C-section residuals. 

Accordingly, the case is REMANDED to the RO/AMC for the following development: 

1.  The appellant should undergo a VA examination by a physician to determine the severity and type of residuals the appellant now suffers therefrom as a result of her C-section scar.  The examiner should be provided with the appellant's claims folder and a copy of this Remand, and he/she must review the appellant's medical history prior to conducting the examination.  The examiner should specifically describe whether there was removal of any tissue, the length of any scar, muscle involvement, etcetera from the C-section.  

The examiner should determine whether there is scar pain, nerve involvement, restriction of motion of the abdomen, adhesions, etcetera.  The examiner should also provide comment on whether any scar is disfiguring, whether the scar is elevated or depressed on palpation, if the scar is adherent to underlying tissue, if the skin is hypo-or hyper-pigmented, if the skin texture abnormal (irregular, atrophic, shiny, scaly, etc, if there is missing underlying soft tissue, and whether the skin is indurated and inflexible.  In the doctor's report, the examiner must specifically discuss the appellant's contentions concerning the discomfort and purported itching produced by the scar area.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


